         Case 3:20-cv-00143-JJV Document 20 Filed 02/24/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JAMIE WEAVER,                                  *
                                               *
                     Plaintiff,                *
v.                                             *
                                               *         No. 3:20-cv-00143-JJV
ANDREW SAUL,                                   *
Commissioner of Social Security,               *
                                               *
                     Defendant.                *


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       DATED this 24th day of February 2021.




                                         __________________________________________
                                         JOE J. VOLPE
                                         UNITED STATES MAGISTRATE JUDGE
